PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/313,987
Filing Date: 25 Nov 2016
Appellant(s): PARUSEL et al.



__________________
JAY E. ROWE
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/01/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/3/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-7, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Swei et al. (US 7,901,778) in view of Kamata et al. (US 4,558,098), Bonnet et al. (US 2008/0311406), Schuetz et al. (US 2013/0096237), Osae et al. (US 2012/0302695) and Arndt et al. (US 2007/0185270).
Regarding claim 1, Swei teaches a multilayer film including an outermost layer, an intermediate layer and an innermost layer (Col. 3, Lines 16-24). The outer most layer typically includes a weather resistant polymer such as fluoropolymer (“protective film” & “a layer A comprising a fluoropolymer”) (Col. 3, Lines 25-49). The intermediate layer typically includes a blend of polymer and UV absorber where the polymer may be an acrylic polymer such as polymethyl methacrylate (“a PMMA layer B comprising a matrix material B and at least one UV absorber” & “the PMMA matrix material in layer B are a polymer obtained through polymerization of a composition composed from 80% to 100% by weight of methyl methacrylate and from 0 to 20% by weight of one or more other ethylenically unsaturated monomers capable of free radicalization”) (Col. 4, Lines 1-2). The intermediate layer may also include fine particles of dispersed uniformly in the polymer (“PMMA layer B comprising at least one impact modifier”) (Col. 4, Lines 36-38) and the particles may be core/shell (“the at least one impact modifier in layer B are core-shell particles having an outermost shell wherein the outermost shell of said particles completely mixes with the PMMA matrix material in layer B”) (Col. 4, Lines 43-45). The innermost layer may be used an adhesive layer (“layer C suitable for lamination with a resin impregnated paper to obtain an HPL” & “protective film suitable for lamination on high-pressure laminates”) (Col. 6, Lines 51-52). The innermost layer may be formed from a polymer matrix and a UV absorber in which the polymer matrix may be a single polymer or a polymer blend (“Layer C comprising at least one UV stabilizer”) (Col. 6, Lines 40-43). The inner most layer may also contain additional additives (Col. 6, Lines 63-65). 
Swei is silent with respect to the innermost layer comprising 5% to 35% by weight of an adhesion promoter, wherein the adhesion promoter is a copolymer comprising at least one methacrylate and one anhydride and/or diacid, and a matrix material C comprising at least one polymethacrlyate. Swei is additionally silent with respect to the polymethacrlyate is a polymer obtained through polymerization of a composition composed from 80% to 100% by weight of methyl methacrylate and from 0 to 20% by weight of one or more other ethylenically unsaturated monomers capable of free radicalization.
Kamata teaches a heat-resistant methacrylic resin composition comprising 1 to 99% by weight of a copolymer obtained by copolymerizing methyl methacrylate, an aromatic vinyl compound and maleic anhydride along with 99% to 1% of a copolymer obtained by copolymerizing 80 to 100% by weight of a methyl methacrylate and 0 to 20% by weight of other copolymerizable ethylenic monomer (Abstract). The vinyl compound may be styrene (Col. 2, Lines 48-49). The composition is excellent in characteristics such as optical characteristics, mechanical properties, weathering resistance and molding processability (Abstract).
Bonnet teaches a coextruded multilayer film including an adhesive layer (III) comprising, as main constituent, a functional PMMA, the adhesive layer (III) being positioned on the side of the (ligno)cellulose material (Pg. 1, Paragraph [0012]-[0015]). The functional PMMA makes it possible to obtain good adhesion with numerous substrates (Pg. 4, Paragraph [0074]) and is formed by the copolymerization of methyl(meth)acrylate, methacrylic acid, and a 3rd monomer which can be copolymerized with MMA (Pg. 2, Paragraph [0032]), including an anhydride group such as maleic anhydride (Pg. 2, Paragraph [0030]), which applicant identifies as an adhesion promoter (See Pg. 2, Paragraph [0027] of PGPUB of applicant’s specification). 
Schuetz teaches composite materials made of at least one cellulose containing material with improved mechanical properties and improved weathering resistance (Pg. 1, Paragraph [0001]). The composite materials include an adhesion promoter provide alongside a matrix material (PG. 3, Paragraph [0042]). The adhesion promoter is preferably formed from a styrene-maleic anhydride copolymer and is kept in a range preferably from 3% by weight to 25% by weight (Pg. 3, Paragraphs [0043]-[0047]). The matrix material is preferably a poly(alkyl) (meth)acrylate polymer (Pg. 3, Paragraph [0050]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the innermost layer as polymer blend in which the polymer blend is a composition comprising 1 to 99% by weight of a copolymer obtained by copolymerizing methyl methacrylate, an aromatic vinyl compound and maleic anhydride along with 99% to 1% of a copolymer obtained by copolymerizing 80 to 100% by weight of a methyl methacrylate and 0 to 20% by weight of other copolymerizable ethylenic monomer, as taught by Kamata, which provides excellent characteristics such as optical characteristics, mechanical properties, weathering resistance and molding processability. It additionally would have been obvious to further limit the amount of adhesion promoter to 3% to 25% by weight in combination with the methyl methacrylate such that Schuetz additionally teaches a composite material formed from a styrene-maleic anhydride copolymer as an adhesion promoter in the presence of an alkyl (meth)acrylate polymer. Additionally, the inclusion of the copolymer comprising the methyl methacrylate, vinyl compound and maleic anhydride meets the limitations of an adhesion promoter such that Bonnet teaches the use of this compound to obtain good adhesion. 
Swei is additionally silent with respect to the innermost layer including at least one impact modifier and the impact modifier being a core-shell particle.
Osae teaches adhesive compositions that may having (meth)acrylates and core-shell impact modifiers (Pg. 2, Paragraphs [0032]-[0034]) which swell in (meth)acrylate monomers but do not dissolve (Pg. 4, Paragraph [0081]-[0086]). Furthermore, these particles provide improvements in the impact strength of joints bonded with the adhesive (Pg. 1, Paragraph [0004]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the innermost layer of Swei which is taught to be an adhesive composition to include core-shell impact modifiers as taught by Osae, such that the modifiers provide improvements in the impact strength of joints bonded with the adhesive.
Swei is further silent with respect to the PMMA matrix material of the intermediate layer having a molar mass of between 100,000 and 200,000 g/mol. 
Arndt teaches a polymer mixture comprising an impact modified poly(meth)acrylate polymer and a fluoropolymer (Pg. 1, Paragraph [0001]). The mixtures are designed to provide high weathering resistance, good chemical resistance and good mechanical strength (Pg. 1, Paragraph [0009]). The poly(meth)acrylate polymer is formed from a matrix having at least 80% methyl methacrylate and 0 to 20% by weight of units of monomers copolymerizable with methyl methacrylate (Pg. 2, Paragraph [0023]). The molecular weight of the matrix is preferably 100,000 to 150,000 g/mol (Pg. 2, Paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the PMMA matrix of Swei such that the matrix has a molecular weight of between 100,000 to 150,000 g/mol as taught by Arndt who also teaches a PMMA matrix material form weathering resistance. 
Regarding claim 2, Swei teaches a multilayer film as discussed above with respect to claim 1. Swei further teaches the total thickness of the film is at least 25 microns such as 25 microns to 105 microns (Col. 7, Lines 52-62). The inner and outer layers may comprise 5% to 15% of that thickness (1.25 to 15.75 microns) and the intermediate layer may comprise 50 to 80% of that thickness (12.5 to 84 microns). Although the ranges for the thicknesses are not exactly the same, they do overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 6, Swei teaches the multilayer films as discussed above with respect to claim 1. Swei further teaches the UV absorbers may be triazines, benzotriazoles and HALS compounds (Col. 5, Lines 26-29).
Regarding claim 7, Swei teaches the multilayer films as discussed above with respect to claim 1. The fluoropolymer of the outermost layer may be a PVDF (Col. 3, Line 43). 
Regarding claim 9, Swei teaches the multilayer films as discussed above with respect to claim 1. The outermost layer may be comprised of 100% of a fluoropolymer such as PVDF (Col. 3, Lines 61-65). 
Regarding claim 11, Swei teaches the multilayer films as discussed above with respect to claim 1 in view of Kamata which teaches the composition comprising a copolymer of methyl methacrylate, styrene and maleic anhydride. 
Regarding claim 12, Swei teaches the multilayer films as discussed above with respect to claim 1 which include an outermost layer of PVDF.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Swei et al. (US 7,901,778) in view of Kamata et al. (US 4,558,098), Bonnet et al. (US 2008/0311406), Schuetz et al. (US 2013/0096237), Osae et al. (US 2012/0302695) and Arndt et al. (US 2007/0185270) as applied to claim 1 above, and further in view of Friedman et al. (US 6,444,311).
Regarding claim 8, Swei teaches the multilayer films as discussed above with respect to claim 1.
Swei is silent with respect to the PVDF of the surface layer being amorphous or microcrystalline having a haze value of less than 5. 
Friedman teaches the use of multilayer films for protecting surfaces being clear and protecting color fading (Col. 3, Lines 52-67). The films have a haze value of less than 1% (Col. 4, Lines 20-23) and the top coat may be formed from PVDF (Col. 4, Lines 30-64). 
As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention that the PVDF of the outermost layer of Swei would have a haze value of less than 1% in order to protect substrates and prevent color fading as taught by Friedman. Furthermore, one of ordinary skill in the art would appreciate that the PVDF is either amorphous or microcrystalline.

(2) Response to Argument
With respect to the rejection of claim 1 over Swei in view of Kamata, Bonnet, Schuetz, Osae and Arndt, on pages 5-10, appellant asserts that the combination fails to teach the limitation of “a layer C comprising 5 to 35% by weight of at least one adhesion promoter.” Appellant asserts this in that one of ordinary skill in the art would not have combined the teachings of Kamata regarding the heat resistant composition comprising a copolymer of methyl methacrylate, a vinyl compound and a maleic anhydride for the purposes of optical characteristics, mechanical properties, weathering resistance and molding processability in the innermost layer of Swei which is intended to be an adhesive layer. 
Appellant further asserts that Bonnet fails to cure the deficiencies of Swei such that the functional PMMA in the adhesive layer is required to be in a content range of at least 60%, which is well outside of the claimed range of 5 to 35%. Furthermore, appellant asserts Schuetz fails to further cure the deficiencies of Swei such that Schuetz provides a general teaching of 0.5-70% of an adhesion promoter and the office uses hindsight in order to teach the content of the adhesion promoter being in the range of 3 to 25%. Lastly, with respect to the content of the adhesion promoter in layer C, appellant asserts that each of the cited references above are directed towards different fields of endeavor and one of ordinary skill in the art would not have looked to each of the different fields in order to teach the limitations of instant claim 1.
Firstly, the examiner notes that Swei is directed towards a weatherable multilayer polymer film which includes an outermost layer, an intermediate layer and an innermost layer (Col. 1, Lines 5-6; Col. 3, Lines 17-24). The innermost layer is taught to be a compatible or an adhesive layer which may be formed from a polymer blend (Col. 6, Lines 37-50). Additionally, each of the layers may be formed by a co-extrusion method (Col. 3, Lines 17-24). As such, one of ordinary skill in the art would appreciate that the entirety of the film must be able to be weatherable and withstand various loads in order to provide the protection to what the films are attached to while also being able to be formed in an extrusion method. The examiner then turns to the motivational teachings of Kamata which include enhanced weatherability, mechanical properties and molding processability. Each of which would be appreciated in the weatherable films of Swei such that, both Swei and Kamata teach improved weatherability and both aim to improving molding/extrusion processability. As such, the examiner contends that the combination of Swei in view of Kamata is proper such that they both aim to improve mechanical properties and molding characteristics.
However, the examiner notes that all three of Kamata, Schuetz and Bonnet were relied upon to teach the limitation regarding 5 to 35% by weight of an adhesion promoter. In particular, the combination first relied on the teachings of Swei such that the polymer blend of the innermost layer comprised the copolymer composition of Kamata in order to provide the characteristics described above. In the composition is a copolymer of methyl methacrylate, a vinyl compound and maleic anhydride. However, Kamata fails to teach this copolymer as being an adhesion promoter. To which the rejection turns to Schuetz which teaches composite materials containing at least one plastic and provides improved weathering resistance and mechanical properties, again overlapping with the teachings of Swei and Kamata (Pg. 1, Paragraph [0001]). In the composite is an adhesion promoter which is preferably a styrene-maleic anhydride copolymer, which significantly overlaps with the copolymer described in Kamata (Pg. 3, Paragraphs [0045]). Lastly, the content of the adhesion promoter is provided in a wide variety of ranges, but preferable ranges include 3 to 25% by weight which overlaps with the instantly claimed range (Pg. 3, Paragraph [0047]). Since the range is explicitly taught to be used in the invention of Schuetz, therefore, no hindsight is used to teach the range of 3% to 25% of the adhesion promoter/copolymer of Schuetz and Kamata in the innermost layer of Swei. Furthermore, it would have been obvious to includes these materials in the innermost layer of Swei such that the innermost layer is meant to be an adhesive layer. Lastly, with respect to the teachings of Bonnet, the examiner notes that the content of Bonnet was not relied upon in the rejection, but instead was used as a further bridging reference in order to teach the copolymer of Kamata as being an adhesion promoter. Furthermore, each of the references as described above all describe the improvement of weatherability in a polymer composition or a multilayer film and each of the references contain overlapping materials including acrylate polymers in combination with a vinyl/maleic anhydride component. Therefore, the examiner contends that the combination of Swei with Kamata, Bonnet and Schuetz is proper and teaches the limitation of between 5 and 35% by weight of an adhesion promoter in the innermost layer of Swei. 
On pages 10-11, appellant further asserts that Swei in view of Arndt fails to further teach the limitation of a molar mass of the PMMA in layer B is from 100,000 to 200,000 g/mol such that the teachings of the PMMA in Arndt having a molar mass of 100,000 to 150,000 is directed towards an outermost protective layer and not an intermediate layer, such as in the case of layer B. 
The examiner notes that Swei teaches the intermediate layer as providing improved mechanical properties (Col. 3, Lines 1-10). Additionally, the intermediate layer may be an impact modified acrylic polymer (Col. 4, Lines 1-20). Similarly, Arndt teaches a polymer mixture, which may further be formed into a film, preferably a surface protection film (Pg. 1, Paragraph [0001]). However, Arndt is firstly directed to a polymer mixture which is an impact modified PMMA (Pg. 1, Paragraph [0001]). The PMMA has a molar mass of 100,000 to 150,000 (Pg. 2, Paragraph [0024]). As such, the examiner contends that one of ordinary skill in the art would have utilized a molar mass of 100,000 to 150,000 of a PMMA in the intermediate layer of Swei such that both Swei’s intermediate layer and the polymer mixture of Arndt are both impact modified acrylic polymers. 
On pages 11-16, appellant asserts that the multiple declarations providing evidence of criticality for the range of the adhesion promoter are convincing such that the provided table 5 illustrates data such that when less than 5% of an adhesion promoter is used, there is inadequate adhesion. Additionally, when more than 40% of an adhesion promoter is used, surface quality is diminished. Appellant then provides a table which includes all examples provided from the specification and the submitted declarations. Appellant notes that the change in testing conditions was done to reflect testing procedures that are practiced in the industry and the evidence shown in the second table illustrates unexpected results when adhesion promoter is combined with an impact modifier. 
The examiner first notes with respect to the claimed range and what is taught by the prior art significantly overlaps such that the claimed range is from 5 to 35% by weight and the prior art teaches the range of 3 to 25%. As such, the upper end of the range taught by the prior art is well within the claimed range and the only overlap is between 3% to 5% at the lower end of the range. With respect to this lower end of the range, a comparison between comparative example 9 (3.5% adhesion promoter) and inventive example 10 (5% adhesion promoter) is necessary. In this comparison, both examples had a “+” for the surface quality which fails to establish a difference between the two examples. With respect to the adhesiveness, inventive example 10 had a rating of 2 and comparative example 9 had a rating of 3. Upon reviewing the resulting grades, the examiner reviewed a previous declaration in which the scale is defined. The test for adhesion is described in the declaration submitted on 7/18/2019 as “the coating has flaked along the cutting edges and/or the intersections of the grid lines. Flaked area greater than 5% but not greater than 15% of the grid area” for a rating of 2. For a rating of 3, “the coating is partially or completely flaked off along the cutting edges in wide strips and/or some squares are partially or completely flaked off. Flaked area greater than 15% but not greater than 35% of the cut off area.” This grading scale and the results between the two examples is considered unpersuasive such that the adhesion promoter contained in inventive example 10 (5% content) achieving a two could have achieved 14.9% flaking whereas an adhesion promoter contained in comparative example 9 (3.5% content) could have a achieved a flaking of 15.1% which one of ordinary skill in the art would recognize as a close range between the two contents for the adhesion promoter. Ultimately, the examiner contends that the data submitted in table 5 is unpersuasive. In other words, the data does not show a significant enough contrast in results in order to show that the claimed range produces unexpected results. 
With respect to the second table submitted by the appellant, although the testing conditions may have been adjusted in order to reflect the conditions that are relevant in the industry, the examiner notes that the data conducted with different tests are not comparable such that the time and temperature could have an effect on the outcome of the adhesiveness of each of the examples. They do not provide a level of predictability that supports evidence of unexpected results such that it is unclear as to how time affects adhesiveness and how temperature affects adhesiveness. Regarding the combination of an adhesion promoter and an impact modifier, the examiner notes that the data is unpersuasive such that the claim requires 5 to 35% by weight of an adhesion promoter in combination with an impact modifier and the data provided does not illustrate sufficient data both inside and outside of the claimed ranges. This includes 0% impact modified, just above 0% impact modifier and significantly more impact modifier. MPEP 716.02(d): To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The specification portion fails to include examples with 0% impact modifier. Declaration 7/18/19 includes comparative example 3 with 0%, inventive example 5 with 28% and inventive example 6 with 35%. However, each of the examples only include 15% adhesion promoter. The same is illustrated with declaration 6/19/20. Declaration 4/7/2021 fails to provide an example with 0% impact modifier. Ultimately, none of the declarations illustrate examples of both an adhesion promoter and an impact modifier having contents sufficiently inside and outside of their claimed ranges. As such, the examiner contends that the data submitted by appellant is unpersuasive and fails to illustrate criticality of the content of adhesion promoter and impact modifiers in combination. 
The examiner contends that the combination as discussed above is proper and teaches every limitation of claim 1.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL P DILLON/Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                          

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.